Citation Nr: 0319578	
Decision Date: 08/08/03    Archive Date: 08/13/03

DOCKET NO.  95-24 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
concussion.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran served on active duty from October 1978 to June 
1979.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing held at the RO in June 2000.  
A transcript of that hearing has been associated with the 
veteran's VA claims folder.

In September 2000, the Board remanded the veteran's case to 
the RO for additional evidentiary development.  After much 
medical evidence was added to the claims folder, the RO 
issued a supplemental statement of the case in August 2002 
which continued to deny the veteran's claims.  The case was 
then returned to the Board.  

In April 2003, the Board undertook additional evidentiary 
development pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) codified at 38 C.F.R. 
§ 19.9(a)(2) (2002).  Specifically, the Board obtained 
records associated with the veteran's claim for Social 
Security disability benefits.  

REMAND

As noted above, the Board undertook additional development in 
April 2003 pursuant to 38 C.F.R. § 19.9(a)(2) (2002), a 
regulation promulgated by VA to allow the Board to undertake 
"the action essential for a proper appellate decision" in 
lieu of remanding the case to the RO.  Pursuant to such 
development, additional evidence was added to the record in 
June 2003, consisting of medical records reviewed by the 
Social Security Administration (SSA) in connection with a 
claim filed by the veteran for disability benefits from that 
agency in July 1993.  

The Board's consideration of this appeal must be deferred at 
this point, however, because of a significant judicial ruling 
on the subject of Board-initiated development.  In Disabled 
American Veterans, et. al. v. Secretary of Department of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), decided May 
1, 2002 the United States Court of Appeals for the Federal 
Circuit held that 38 C.F.R. § 19(a)(2) was inconsistent with 
38 U.S.C. § 7104(a) because it denies appellants a "review 
on appeal" when the Board considers additional evidence 
without having to remand the case to the RO for initial 
consideration.  See also  Bernard v. Brown, 4 Vet. App. 384 
(1993).

Accordingly, this case is REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

VBA must readjudicate the issues on 
appeal with consideration of all 
additional evidence and argument received 
since issuance of the August 2002 
supplemental statement of the case, to 
include the records obtained from the SSA 
in June 2003.  If the claim remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


